



Exhibit 10.1

FIRST AMENDMENT TO RIGHTS AGREEMENT




This First Amendment (the “Amendment”), dated as of November 10, 2005, between
ARI Network Services, Inc., a Wisconsin corporation (the “Company”), and
American Stock Transfer & Trust Company (“AST”), to the Rights Agreement between
the Company and AST, dated as of August 7, 2003 (the “Rights Agreement”).

WITNESSETH




WHEREAS, the Company and AST previously entered into the Rights Agreement,
pursuant to which AST was appointed to serve as the Rights Agent; and

WHEREAS, pursuant to Section 27 of the Rights Agreement, under circumstances set
forth therein, (i) the Company may in its sole and absolute discretion
supplement or amend any provision of the Rights Agreement without the approval
of any holders of Rights or Common Shares, and (ii) upon the delivery of a
certificate from an appropriate officer of the Company which states that the
proposed supplement or amendment is in compliance with the terms of Section 27
of the Rights Agreement, the Rights Agent shall execute such supplement or
amendment; and

WHEREAS, the Company desires to amend the Rights Agreement as set forth herein
and to direct AST as Rights Agent to execute this Amendment;

NOW, THEREFORE, in consideration of the promises and the mutual agreements
herein set forth, the parties hereby agree as follows:

Section 1.

Direction to Rights Agent.  The Company hereby directs AST, in its capacity as
Rights Agent and in accordance with the terms of Section 27 of the Rights
Agreement, to execute this Amendment.

Section 2.

Certification of Appropriate Officer.  The undersigned officer of the Company,
being duly authorized on behalf of the Company, hereby certifies on behalf of
the Company to AST that (a) he is an “appropriate officer” as such term is used
in Section 27 of the Rights Agreement, and (b) this Amendment is in compliance
with Section 27 of the Rights Agreement.

Section 3.

Amendments of Rights Agreement.  

(a)

Section 1(a) of the Rights Agreement shall be amended to read in its entirety as
follows:

“Acquiring Person” shall mean any Person who or which, together with all
Affiliates and Associates of such Person, shall be the Beneficial Owner of 10%
or more of the Common Shares of the Company then outstanding, but shall not
include an Excepted Person so long as such Person continues to meet the
definition of Excepted Person, the Company, any Subsidiary of the Company, any
employee benefit plan of the Company or of any Subsidiary of the Company, any
entity holding Common Shares for or pursuant to the terms of any such plan or
any trustee, administrator or fiduciary of such a plan.  Notwithstanding the
foregoing, no Person shall become an “Acquiring Person” as the result of an
acquisition of Common Shares by the Company which, by reducing the number of
shares outstanding, increases the proportionate number of shares beneficially
owned by such Person to 10% or more of the Common Shares of the Company then
outstanding or, with respect to an Excepted Person, increases the proportionate
number of shares beneficially owned by such Person by more than the Excepted
Percentage; provided, however, that if a Person shall become the Beneficial
Owner of 10% or more of the Common Shares of the Company then outstanding by
reason of share purchases by the Company and shall, after such share purchases
by the Company, become the Beneficial Owner of an additional 1% or more of the
Common Shares of the Company then outstanding, then such Person shall be deemed
to be an “Acquiring Person.”  Notwithstanding the foregoing, if the Board
determines in good faith that a Person who would otherwise be an “Acquiring
Person,” as defined pursuant to the foregoing provisions of this Section 1(a),
has become such inadvertently, and without any plan or intention to seek or
affect control of the Company, and such Person divests as promptly as
practicable (without exercising or retaining any power, including voting, with
respect to such shares) a sufficient number of Common Shares so that such Person
would no longer be an “Acquiring Person,” as defined pursuant to the foregoing
provisions of this Section 1(a), then such Person shall not be deemed to be an
“Acquiring Person” for any purposes of this Agreement.

(b)

Section 24(a) of the Rights Agreement shall be amended to read in its entirety
as follows:

The Board may, at its option, at any time after any Person becomes an Acquiring
Person, exchange all or part of the then outstanding and exercisable Rights
(which shall not include Rights that have become null and void pursuant to the
provisions of Section 11(a)(ii) hereof) for Common Shares at an exchange ratio
of Parity Common Shares per Right (such exchange ratio being hereinafter
referred to as the “Exchange Ratio”).

Section 4.

Execution in Counterparts.  This Amendment may be executed in any number of
counterparts and each of such counterparts shall for all purposes be deemed to
be an original, and all such counterparts shall together constitute one and the
same instrument.

Section 5.

Defined Terms.  Except as otherwise expressly provided herein, or unless the
context otherwise requires, all terms used buy not defined herein shall have the
meanings assigned to them in the Rights Agreement.

Section 6.

Governing Law.  This Amendment shall be deemed to be a contract made under the
laws of the State of Wisconsin and for all purposes shall be governed by and
construed in accordance with the laws of such State applicable to contracts to
be made and performed entirely within such State.

ARI NETWORK SERVICES, INC.




By:  /s/ Brian E. Dearing                              
Brian E. Dearing, Chairman and
Chief Executive Officer




AMERICAN STOCK TRANSFER &
TRUST COMPANY




By:  /s/ Herbert J. Lemmer                          
Herbert J. Lemmer
Vice President










